                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONALD WILLIAMS                             :   CIVIL ACTION
                                            :
       v.                                   :
                                            :
LAWRENCE MAHOLLY, THE DISTRICT              :
ATTORNEY OF THE COUNTY OF                   :
PHILADELPHIA and THE ATTORNEY               :
GENERAL OF THE STATE OF PA                  :   NO. 15-1498

                                        ORDER

       NOW, this 15th day of October, 2019, upon consideration of the Amended Petition

for Writ of Habeas Corpus (Document No. 9-1), the response to the amended petition,

the Report and Recommendation filed by United States Magistrate Judge Timothy R. Rice

(Document No. 49), and the petitioner’s objections to the Report and Recommendation,

and after a thorough and independent review of the record, it is ORDERED that:

       1.    The petitioner’s objections are OVERRULED;

       2.    The Report and Recommendation of Magistrate Judge Timothy R. Rice is

APPROVED and ADOPTED;

       3.    The Petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE;

and,

       4.    There is no probable cause to issue a certificate of appealability.




             /s/ TIMOTHY J. SAVAGE J.
